IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 68662-3-
                     Respondent,
                                                  DIVISION ONE
              v.
                                                  UNPUBLISHED OPINION
DANIEL ALEXANDER THREADGILL,                                                    est   coo




                     Appellant,                                                          •—'   -.' 1
                                                                                         ~n^_ "•
                                                                                         ~Si. ~~xi (
              and                                                                        J>-rjt i.
                                                                                3=»


SYNAE ARAYA MCMILLON-COOPER
AKA ARAYA MCMILLON,                                                                      -Jo
                                                                                 O
                                                                                 ©O


                     Defendant.                   FILED: July 11, 2016


       Trickey, J. — Daniel Threadgill appeals his judgment and sentence for his

conviction of first-degree murder. He contends that the trial court violated his right

to a speedy trial, the State violated his constitutional rights by presenting evidence
that he did not consent to a search of his cell phone, he received ineffective

assistance of counsel, WPIC 4.011 is constitutionally defective, and the sentencing

court failed to file the mandatory written findings of fact and conclusions of law in

support of his exceptional sentence. We reject all arguments and affirm.

                                       FACTS


       On August 31, 2010, police officers conducted a welfare check at a triplex

apartment building in Des Moines, Washington. Neighbors had called 911 after
becoming concerned about sounds coming from the center apartment. Upon



111 Washington Practice: Washington Pattern Jury Instructions: Criminal 4.01,
at 85 (3d ed. 2008) (WPIC).
No. 68662-3-1 / 2



arrival, the officers discovered the body of Jennifer Walstrand in a large pool of

blood just inside the door to her apartment.

       Walstrand had been stabbed 65 times.            She had scrapes on her face,

bruises on her arms and legs, a fractured jaw, and wounds on her head consistent

with blunt force trauma. Blood spatter evidence established that there had been

"a lot of violence and movement" and that Walstrand was upright and fighting for

a portion of the attack.2 None of Walstrand's wounds caused immediate death.

       At the time of her death, Walstrand was working as a prostitute for a pimp

named Calvin Davis.      Walstrand had known Davis for over 10 years.         Davis

considered himself closer to Walstrand than any of the other women that worked

for him. As his longest serving prostitute, Walstrand had many responsibilities.

       Walstrand's next door neighbor, Araya McMillon-Cooper, also worked as a

prostitute for Davis. Davis had arranged McMillon-Cooper's move into the triplex.

Walstrand had a key to McMillon-Cooper's apartment and occasionally collected

money from her on Davis's behalf. Walstrand also reported McMillon-Cooper's

activities to Davis.

       McMillon-Cooper had been living in the triplex since around June 2010.

Shortly after she moved in, McMillon-Cooper met Threadgill, who worked in club

promotions. McMillon-Cooper began working as a club promoter for Threadgill in

addition to prostituting for Davis. During the next few months, McMillon-Cooper

and Threadgill developed a close friendship and started socializing outside of work.

Threadgill frequently spent time at the triplex. On occasion, he stayed overnight.



2 Report of Proceedings (RP) (Jan. 10, 2012) at 175.
                                           2
No. 68662-3-1 / 3


In late August 2010, Threadgill and McMillon-Cooper's relationship became

sexual.

       During that same period of time, McMillon-Cooper had a falling out with

Davis. In late July 2010, McMillon-Cooper stopped turning money over to Davis

because she needed it for her grandmother's funeral.            In mid-August, Davis

confronted McMillon-Cooper at the triplex. After she refused to give him money,

Davis punched her in the mouth and kicked her. After this incident, and shortly

before Walstrand's murder, McMillon-Cooper told Threadgill that she was a

prostitute and that Davis had assaulted her. She also told him that she could not

go back to the triplex because Walstrand would tell Davis and she would get beat

up again. Threadgill assured her that no one would hurt her.

          As part of their investigation into Walstrand's murder, detectives spoke with

Davis, McMillon-Cooper, and Threadgill. Threadgill was not a suspect at the time.

Detectives also submitted evidence to the Washington State Patrol Crime

Laboratory for testing.         The crime laboratory conducted extensive DNA
(deoxyribonucleic acid) testing. Some of the evidence, including swabs from
Walstrand's neck, revealed partial male DNA profiles. Walstrand's homicide went

unsolved for approximately nine months.

          In May 2011, Crime Stoppers of Puget Sound got a break in the case when
they received an anonymous tip. The tip led police to Marian Kerow and Fardosa
Mohamed.        Kerow worked as a club promoter for Threadgill. She introduced

Mohamed to Threadgill, and the three of them socialized together, often with

McMillon-Cooper.
No. 68662-3-1/4


      Detectives questioned Mohamed and Kerow individually in June 2011.

Mohamed initially denied any knowledge of the murder but later admitted that she

was present when Walstrand died. Kerow also admitted that she was present and

had witnessed Walstrand's murder. Following these interviews, police began to

focus their investigation on McMillon-Cooper and Threadgill. Kerow and Mohamed

participated in the investigation by wearing wires and recording conversations with

McMillon-Cooper and Threadgill.

      On June 24, 2011, the State charged McMillon-Cooper and Threadgill with

first-degree murder for the death of Walstrand. The charge included a deadly

weapon sentencing enhancement.

       On August 2, 2011, the State obtained an order authorizing law

enforcement to collect a sample of Threadgill's DNA.           The State collected

Threadgill's DNA on August 18, 2011.

       At the case setting hearing on September 14, 2011, Threadgill indicated

that he wished to exercise his right to a speedy trial, which expired on November

12, 2011. The court scheduled the trial to begin on November 7, 2011.

       The parties appeared in court again on September 23, 2011, when

Threadgill moved to sever his case from McMillon-Cooper's. The State did not
oppose this motion, which the trial court granted. McMillon-Cooper ultimately
pleaded guilty to conspiracy to commit second-degree murder.             During this
hearing, Threadgill reiterated that he wanted to exercise his right to a speedy trial
and try the case on November 7.

       On October 17, 2011, the parties learned that Threadgill was excluded as
No. 68662-3-1 / 5


a contributor to the DNA found on Walstrand's body.

       At the omnibus hearing on November 1, 2011, the State informed the court

that it had submitted additional DNA samples to the crime laboratory for testing.

In particular, it had submitted samples from Davis, McMillon-Cooper, and one of

Walstrand's customers.      The State indicated that it did not know whether the

results would be available before the trial date of November 7. Nonetheless, the

State indicated that it was prepared to go forward without the results. Threadgill

again indicated that he was prepared to go to trial on November 7.

       On November 2, 2011, Threadgill filed his trial brief. The next day, he filed

a motion to admit other suspect evidence, where he sought to admit evidence of

Davis's prior violent acts. In these materials, Threadgill indicated that he planned

to argue that Davis killed Walstrand.

       On November 4, 2011, the State moved to continue the trial. It stated that

it was "unwilling to proceed to trial" without the results from the crime laboratory

comparing Davis's DNA to the unknown male DNA from the crime scene.3
Because the comparison would not be complete until the end of November, the

State asked for a continuance until December 1, 2011. Threadgill opposed the

continuance.    He argued that the State's failure to obtain available evidence

showed a lack of due diligence and was not a good cause for a continuance.

       The court held a hearing on the State's continuance motion on November

7, 2011.    Over Threadgill's objection, the trial court granted the motion and

continued the trial until December 1, 2011. Prior to trial, the State amended the



3 Clerk's Papers (CP) at 778.
No. 68662-3-1 / 6


charge against Threadgill to add an aggravating factor of deliberate cruelty.

       At trial, the State relied primarily on eyewitness testimony.      McMillon-

Cooper, Mohamed, and Kerow all testified that they were present on the night of

the murder. They described in great detail how Threadgill killed Walstrand. They

testified that they watched Threadgill stab Walstrand repeatedly and stomp on her

head as she begged for her life. McMillon-Cooper testified that Threadgill told her

that he killed Walstrand because "[i]t was either [you] or her."4

       The State also presented testimony from a forensic examiner who searched

cell phones belonging to Threadgill, McMillon-Cooper, and Davis. During his

testimony, the forensic examiner stated that he searched Threadgill's and

McMillon-Cooper's cell phones pursuant to a court order and that he searched

Davis's cell phone pursuant to his consent.

       In general, the State argued that jurors should approach the case as an

eyewitness case rather than a DNA case. It argued that Threadgill stabbed and

stomped on Walstrand because he was "fed up" with the way McMillon-Cooper

was being treated by Walstrand and Davis.5

       Threadgill maintained his innocence. He argued that McMillon-Cooper,

Mohamed, and Kerow were all lying. He focused on the fact that his DNA was

absent from the crime scene and that unidentified male DNA was found on

Walstrand's body.

       A jury convicted Threadgill as charged.         The trial court imposed an

exceptional sentence based on the jury's finding of deliberate cruelty.


4RP(Feb. 1,2012) at 16.
5RP(Feb. 2, 2012) at 3-4.
                                          6
No. 68662-3-1 / 7



        Threadgill appeals.

                                      ANALYSIS

                                Criminal Rule (CrR) 3.3

        Threadgill argues that the trial court violated his right to a speedy trial under

CrR 3.3. Specifically, he contends that the trial court abused its discretion "[b]y

continuing trial beyond the speedy trial deadline, over Threadgill's objection, and

without sufficient justification."6 We disagree.

        "CrR 3.3 provides time limitations that must be observed for ensuring that

criminal defendants are brought to trial in a timely manner." State v. Greenwood,

120 Wn.2d 585, 588-89, 845 P.2d 971 (1993). The purpose of this rule is "to

protect the defendant's constitutional right to a speedy trial, and to prevent undue

and oppressive incarceration prior to trial." State v. Kinqen. 39 Wn. App. 124,127,

692 P.2d 215 (1984). A criminal charge not brought to trial within the time limits of

CrR 3.3 must be dismissed with prejudice. CrR 3.3(h); Greenwood, 120 Wn.2d at

591.

        CrR 3.3(b)(1 )(i) provides that an individual held in custody pending trial must

be tried within 60 days of arraignment. Certain time periods are excluded from the

computation of time, including continuances granted by the trial court.             CrR

3.3(e)(3). CrR 3.3(f)(2) provides a basis by which a trial court may validly continue

the start of trial:

        On motion of the court or a party, the court may continue the trial
        date to a specified date when such continuance is required in the
        administration of justice and the defendant will not be prejudiced in
        the presentation of his or her defense. The motion must be made
        before the time for trial has expired. The court must state on the

6 Br. of Appellant at 22.
No. 68662-3-1 / 8


       record or in writing the reasons for the continuance.

       If a continuance is properly granted, the time for trial will not expire until 30

days after the new trial date. CrR 3.3(b)(5).

       "'[I]n exercising its discretion to grant or deny a continuance, the trial court

is to consider all relevant factors.'" State v. Flinn. 154 Wn.2d 193, 199-200, 110

P.3d 748 (2005) (quoting State v. Heredia-Juarez. 119Wn.App. 150, 155, 79 P.3d

987 (2003)). These factors include "surprise, diligence, redundancy, due process,

materiality, and maintenance of orderly procedure." State v. Downing. 151 Wn.2d

265, 273, 87 P.3d 1169(2004).

       A trial court may properly grant a continuance to permit the State time to

obtain evidence. State v. Cauthron. 120 Wn.2d 879, 910, 846 P.2d 502 (1993).

For example, in Cauthron. the Supreme Court held that Cauthron's right to a

speedy trial was not violated where "the continuances were necessary to obtain

the required evidence" and where Cauthron was not prejudiced by the delay in

starting trial. 120 Wn.2d at 910.

       A trial court may also properly grant a continuance to allow counsel time to

prepare for trial. Flinn. 154 Wn.2d at 200-01. For example, in Flinn. the Supreme

Court concluded that the trial court did not abuse its discretion in granting a

continuance to allow the State to prepare for Flinn's diminished capacity defense.

154Wn.2dat196.

       This court reviews an alleged violation of the speedy trial rule de novo.

State v. Kenvon. 167 Wn.2d 130, 135, 216 P.3d 1024 (2009). But the decision to

grant a continuance rests in the sound discretion of the trial court. Kenvon. 167


                                           8
No. 68662-3-1 / 9


Wn.2d at 135. This court will not disturb the trial court's decision unless there is a

clear showing that it is manifestly unreasonable or exercised on untenable grounds

or for untenable reasons. Kenvon. 167 Wn.2d at 135.

       Here, the trial court did not abuse its discretion when it granted the State's

request for a continuance. The trial court concluded that the continuance was

required in the administration of justice. In reaching this conclusion, the trial court

relied on the fact that the taking of [Davis's] DNA sample "could not have

reasonably occurred earlier."7 It also relied on the fact that the test results would

not be complete until the end of November and that itwas "necessary for the [S]tate

to have the results" to respond to Threadgill's defense that Davis committed the

murder.8

       The trial court properly relied on these factors. As stated earlier, a trial court

may grant a continuance to permit the State time to obtain evidence. Cauthron.

120 Wn.2d at 910. Itmay also grant a continuance to allow counsel time to prepare

for trial. Flinn. 154 Wn.2d at 200. Both of those considerations are present here.

       Threadgill filed his trial briefon November 2, 2011, and he moved to admit

other suspect evidence on November 3, 2011. These materials made it clear that

Threadgill planned to argue that Davis was another suspect in the murder. The

need for the DNA results greatly increased at that time, as the results were crucial

to rebut this theory. Because the results of Davis's DNA comparison would not be

complete until the end of November, a continuance was proper to allow the State

to obtain that evidence and to prepare for Threadgill's defense.


7RP(Nov. 7, 2011) at 20.
8 RP (Nov. 7, 2011) at 21; CP at 787.
No. 68662-3-1/10



      Moreover, Threadgill did not argue to the trial court that he would be

prejudiced if the court granted the State's motion to continue. And he makes no

argument on appeal that the continuance of a few weeks caused him any prejudice

to the presentation of his defense. In short, under these circumstances, Threadgill

has failed to show that the trial court's decision was based on untenable grounds

or was for untenable reasons.

       Threadgill asserts that "the State did not act with due diligence when itfailed

to timely request a DNA sample from Davis at any time between August 2010 and

October 2011 and failed to submit itfor comparison to evidence at the scene."9 He

relies on a declaration from Davis's attorney that states that prosecutors never

asked Davis for a DNA sample prior to October 28, 2011, and that he would have

advised Davis to provide a sample. Threadgill further asserts that "where the State

fails to exercise due diligence in obtaining evidence, it cannot rely on the absence

of that evidence as valid grounds for a continuance."10

       But the trial court found that the State acted diligently in this case.

Specifically, it found that "the taking of [Davis's] DNA sample could not have

reasonably occurred earlier."11     And this finding is supported by substantial

evidence in the record.

       In a declaration, the prosecutor explained that in March 2010, Davis was

charged in an unrelated case. In April 2011, Davis was convicted of all charges.
Davis subsequently moved for a new trial and that motion was pending when the



9 Br. of Appellant at 26.
10 Br. of Appellant at 23.
11 RP(Nov. 7, 2011) at 20.
                                          10
No. 68662-3-1 /11


State filed charges against Threadgill.       The State approached Davis about

assisting in the prosecution of Threadgill but, due to his pending motion for a new

trial, Davis's counsel advised Davis not to assist the State. Davis withdrew his

motion for a new trial on October 13, 2011, pursuant to an agreement with the

State, and the court sentenced Davis on October 19, 2011. After sentencing was

completed, Davis's counsel agreed to allow Davis to cooperate in Threadgill's

case. The State interviewed Davis on October 28, 2011, and obtained a DNA

sample at that time.

      These facts support the trial court's determination that the taking of Davis's

DNA sample could not have reasonably occurred earlier. Based on Davis's earlier

representation that he would not assist in the prosecution of Threadgill, it is

reasonable to believe that a request for a DNA sample would not have been fruitful.

Under these circumstances, the fact that the State did not explicitly ask Davis for

a DNA sample prior to October 28, 2011, does not show a lack of diligence.

                          Forensic Examiner's Testimony

       Threadgill next argues that the State violated his constitutional rights under

the Fourth Amendment and article I, section 7 of the Washington Constitution by

presenting evidence that he did not consent to a search of his cell phone.

Threadgill contends that the use of this evidence improperly penalized the lawful
exercise of a constitutional right.   Because Threadgill fails to show manifest

constitutional error, he is precluded from raising this claim for the first time on

appeal.

       To raise an error for the first time on appeal, an appellant must demonstrate


                                         11
No. 68662-3-1/12


(1) the error is "truly of a constitutional magnitude" and (2) the error is manifest.

State v. Kalebaugh. 183 Wn.2d 578, 583, 355 P.3d 253 (2015).             "Manifest"

requires a showing of actual prejudice.       Kalebaugh. 183 Wn.2d at 584. "To

demonstrate actual prejudice, there must be a plausible showing by the [appellant]

that the asserted error had practical and identifiable consequences in the trial of

the case.'" Kalebaugh. 183 Wn.2d at 584 (alteration in original) (internal quotation

marks omitted) (quoting State v. O'Hara. 167 Wn.2d 91, 99, 217 P.3d 756 (2009)).

       In State v. Gauthier. this court held that the prosecutor's use of Gauthier's

invocation of his constitutional right to refuse consent to a warrantless search as

substantive evidence of guilt was manifest constitutional error. 174 Wn. App. 257,

267, 298 P.3d 126 (2013), review denied. 185 Wn.2d 1010, 368 P.3d 171 (2016).

There, Gauthier was suspected of rape and declined to provide a DNA sample to

compare with evidence found on the victim. 174 Wn. App. at 261. At trial, the
prosecutor repeatedly questioned Gauthier during cross-examination about his
refusal to provide a DNA sample, elicited the testimony "for the primary purpose of
encouraging the jury to infer guilt based on Gauthier's refusal to provide a DNA
sample," and argued that Gauthier's refusal was consistent with the actions of a

guilty person. 174 Wn. App. at 262, 270.

       Threadgill relies on Gauthier to argue that the "same violation occurred at

[his] trial"12 when the State elicited the following testimony from a forensic

examiner:

       [Prosecutor]: Specifically, how many phones did you review with
        respect to Ms. Araya McMillon-Cooper?


12 Br. of Appellant at 28.
                                         12
No. 68662-3-1/13


      [Forensic Examiner]: Two, an LG and a Samsung.

      [Prosecutor]: And did you review a phone that purported to belong
      to Daniel Threadgill?

      [Forensic Examiner]: Yes, a Sanyo.

      [Prosecutor]: All right. And one purporting to belong to Calvin Davis?

      [Forensic Examiner]: Yes, Blackberry.

       [Prosecutor]: Now, in reviewing the phone records or the phones for
       Ms. McMillon-Cooper and Mr. Threadgill, was that pursuant to a court
       order?


       [Forensic Examiner]: Yes.

       [Prosecutor]: What about the records or the phone for Mr. Davis?

       [Forensic Examiner]: It was on consent.

       [Prosecutor]: On Mr. Davis' consent?

       [Forensic Examiner]: Correct.1131

Threadgill asserts, "As in Gauthier. at Threadgill's trial the prosecutor elicited his
lack of cooperation (the necessity of a court order to obtain his phone records) and

contrasted that exercise of his constitutional right to refuse a warrantless search

with the cooperation of another individual once suspected of involvement in the

crime (Davis'[s] consent)."14

       But Threadgill fails to show that this testimony amounts to a manifest

constitutional error under RAP 2.5(a). In contrast to Gauthier. the prosecutor did

not use Threadgill's invocation of his constitutional right to refuse consent to a

search of his cell phone as substantive evidence of guilt. Nor did the prosecution



13 RP (Jan. 31, 2012) at 29-30.
14 Br. of Appellant at 29.
                                           13
No. 68662-3-1/14


question Threadgill about his lack of consent or argue that Threadgill's actions

were consistent with a guilty person. Simply put, the forensic examiner's testimony

was a fleeting reference to Threadgill's exercise of a constitutional right. It does

not rise to the level of manifest constitutional error.

                          Ineffective Assistance of Counsel

       Threadgill argues in the alternative that his trial counsel's failure to object to

the forensic examiner's testimony deprived him of his constitutional right to

effective assistance of counsel. We disagree.

       To establish an ineffective assistance of counsel claim, a defendant must

show both deficient performance and resulting prejudice. State v. McFarland. 127

Wn.2d 322, 334-35, 899 P.2d 1251 (1995). If a defendant cannot demonstrate

either prong, the ineffective assistance of counsel claim fails. State v. Foster. 140

Wn. App. 266, 273, 166 P.3d 726 (2007).

       Counsel's performance is deficient if it falls "below an objective standard of

reasonableness."      McFarland. 127 Wn.2d at 334.             To establish deficient

performance, the defendant must show the absence of any "conceivable legitimate

tactic" supporting counsel's action. State v. Reichenbach. 153 Wn.2d 126, 130,

101 P.3d 80 (2004).

       "The decision of when or whether to object is a classic example of trial

tactics." State v. Madison. 53 Wn. App. 754, 763, 770 P.2d 662 (1989). "Only in

egregious circumstances, on testimony central to the State's case, will the failure

to object constitute incompetence of counsel justifying reversal." Madison. 53 Wn.

App. at 763.



                                           14
No. 68662-3-1/15



      To establish prejudice, the defendant must show there is a reasonable

probability that, but for the deficient performance, the outcome would have been

different. McFarland. 127 Wn.2d at 335. "A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Strickland v. Washington. 466

U.S. 668, 694, 104 S. Ct. 2052, 80 L Ed. 2d 674 (1984).

       Here, Threadgill fails to show that he received ineffective assistance of

counsel. First, he fails to show that the decision not to object was not a legitimate

trial tactic. Second, even if the failure to object constituted deficient performance,

Threadgill fails to show prejudice. This testimony was not central to the State's
case. It was merely a fleeting reference to Threadgill's assertion ofa constitutional
right. Moreover, the evidence of guilt was overwhelming. In short, there is not a
reasonable probability that the outcome of the trial would have been different.
                           Reasonable Doubt Instruction

       Threadgill argues that the reasonable doubt jury instruction that was used
at his trial is constitutionally defective. He contends that the instruction improperly
adds an articulation requirement and impermissibly undermines the presumption

of innocence. He further contends that the use of this instruction requires reversal.

We reject this claim.

       The trial court gave a reasonable doubt jury instruction that was identical to
WPIC 4.01—the standard reasonable doubt instruction.            In relevant part, that

instruction states: "A reasonable doubt is one for which a reason exists and may

arise from the evidence or lack of evidence."15



15 CP at 670.

                                          15
No. 68662-3-1/16


       In State v. Bennett, our Supreme Court directed trial courts to use WPIC

4.01 in all criminal cases. 161 Wn.2d 303, 318, 165 P.3d 1241 (2007). More

recently, in Kalebaugh. the Supreme Court reaffirmed that WPIC 4.01 was the

"proper" instruction and "the correct legal instruction on reasonable doubt." 183

Wn.2d at 585-86. This court recently noted the Supreme Court's directive and

upheld the use of WPIC 4.01 in State v. Lizarraga. 191 Wn. App. 530, 567, 364

P.3d 810 (2015), review denied. 185 Wn.2d 1022, 369 P.3d 501 (2016). Because

controlling case authority directs the use of this standard instruction, we reject

Threadgill's claim.

                                     Sentencing

       Finally, Threadgill argues the sentencing court erred when it failed to enter

written findings offact and conclusions of lawsupporting his exceptional sentence.

He asserts that a remand is necessary. We disagree.

       "Whenever a sentence outside the standard range is imposed, the court

shall set forth the reasons for its decision in written findings of fact and conclusions

of law." RCW 9.94A.535.

       Here, the judgment and sentence containsthe necessary written findings of

fact and conclusions of law. Section 2.5 of the judgment and sentence contains

preprinted findings offact and conclusions of law, which the trial court completed.

Section 2.5 states:

       Finding of Fact: The jury found or the defendant stipulated to
       aggravating circumstances as to Count(s) I .

       Conclusion of Law: These aggravating circumstances constitute
       substantial and compelling reasons that justify a sentence above the


                                           16
No. 68662-3-1/17


         standard range for Count(s)J_.[16]

In section 2.1 (j) of the judgment and sentence, the trial court identified the relevant

aggravating circumstance as deliberate cruelty.

         Threadgill does not argue that these written findings of fact and conclusions

of law are insufficient. Instead, he appears to argue that the findings of fact and

conclusions of law must be contained in a separate document and that the trial

court may not rely on the preprinted language in the judgment and sentence to

meet its statutory requirement. But Threadgill cites no authority to support this

position. In the absence of such authority, we may presume that counsel found

none. Roberts v. Atlantic Richfield Co.. 88 Wn.2d 887, 895, 568 P.2d 764 (1977).

Accordingly, we reject this claim.

         We affirm the judgment and sentence.



                                                         l/S^key n^
WE CONCUR:




                                                             ^7X,T




16
     CP at 756.

                                           17